



COURT OF APPEAL FOR ONTARIO

CITATION:
N.M.
    Sutherland Developments Inc. v. Platinum Plus Products Inc., 
    2012 ONCA 509

DATE: 20120720

DOCKET: M41385 (C54893)

Simmons, Juriansz and Epstein JJ.A.

BETWEEN

N.M. Sutherland Developments Inc.

Plaintiff (Respondent/Moving Party)

and

Platinum Plus Products Inc.

Defendant (Appellant/Responding Party)

Brent J. Arnold, for the moving party

James R. Webster, for the responding party

Heard: July 17, 2012

On appeal from the order of Justice Stanley J. Kershman
    of the Superior Court of Justice, dated December 22, 2011, and on motion to
    quash the appeal.

MOTION RECORD ENDORSEMENT

[1]

The order under appeal does not terminate any of the
    responding partys rights to seek relief in this action. In particular, the
    order does not terminate the responding partys right to seek injunctive
    relief, nor does it terminate the responding partys right to have the notice
    of sale declared invalid.

[2]

Concerning the latter issue, the motion judge
    said he was unable to determine the issue because the standard charge terms
    governing the charge had not been filed. Given that the responding party
    claimed this relief on a motion for summary judgment, the issue has not been
    finally determined.

[3]

The terms of the order requiring the responding
    party to make mortgage and tax payments pending trial were imposed as part of
    the order granting a stay pending trial. That order was requested by the
    responding party and is in no sense a final order.

[4]

For the reasons we have explained, the order
    under appeal is interlocutory. The appeal is therefore quashed for want of
    jurisdiction.

[5]

Costs of the motion are to the moving party on a
    partial indemnity scale fixed in the amount of $2,500 including disbursements
    and applicable taxes.


